DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1)	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  There were two (2) Information Disclosure Sheet (IDS) filed dated 24 May 2021 and 22 July 2021.

2)	This communication is in response to Applicant’s After Final Consideration request filed 15 July 2021.

3)	An interview was conducted on 14 July 2021 during which no formal agreements were reached.  In a follow up interview, the Applicant was provided an Examiner’s amendment.  On 26 July, the Applicant responded with agreement to the Examiner’s amendment with the following claim status:

Claims previously presented: 1-20.
Claims cancelled:  6, 8, 10-15 and 17
Claims amended:  1, 9, 16 and 18
Claims newly added:  21-29
Claims 1-5, 7, 9, 16, 18-29 are allowed.

Claim Rejections - 35 USC § 101
4)	Applicant’s arguments and remarks regarding sequence for the combination of elements in claim 1 of “receive, from a wireless transaction device, a polling frame that 
sequence of events normally conducted when a wireless transaction is performed”, (see Appeal Brief, Page 8, ¶ 2), are persuasive.  
Further, the Applicant’s agreement with the Examiner’s amendment provide the basis for the claims to be eligible.   Accordingly, the previous rejection under 35 U.S.C. 101 is withdrawn.  

Allowable Subject Matter
5)	The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, in the Non-Final Office Action dated 05 October 2020, U.S. PG Publication No. 20070150608 A1 from Randall et al., (hereinafter referred to as Randall), in view of U.S. Patent No. 8886176 B2 to Luna et al., (hereinafter referred to as Luna), teaches; 

A device comprising:
a memory; and


receive, from a wireless transaction device, a polling frame that includes a wireless transaction device group identifier; 

select an applet provisioned on a device secure element based at least in part on the wireless transaction device group identifier; 

utilize the selected applet to perform a wireless transaction with the wireless transaction device;

	However, the prior art of record fails to teach;

a secure device element configured to:

upon receipt of the polling frame, deactivate each applet provisioned on the device secure element;

upon selection of the applet, activate the selected applet; 

utilize the selected activated applet to perform a wireless transaction with the wireless transaction device without requesting user authentication;

These features are found in independent claims 1, 16 and 24.
6)	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled Comments on Statement of Reasons for allowance.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R KLOBERG whose telephone number is (571)272-0474.  The examiner can normally be reached on Mon-Fri; 8:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL R KLOBERG/Examiner, Art Unit 3698
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691